Exhibit 10.1

 

[g204401ksi001.gif]

 

33 Coffee Lane, Waterbury, VT 05676

 

T + 800 545 2326

KeurigGreenMountain.com

 

September 26, 2015

 

Frances Rathke

Keurig Green Mountain, Inc.

33 Coffee Lane

Waterbury, VT  05676

 

Re: Amendment to Transition Agreement

 

Dear Fran:

 

Keurig Green Mountain, Inc. (“Company”), and you entered into that certain
transition agreement, dated November 19, 2014 (the “Transition Agreement”).  The
parties hereto now desire to amend certain provisions of the Transition
Agreement in the manner reflected in this Amendment to the Transition Agreement
(this “Amendment”), effective as of September 26, 2015 (the “Effective Date”).

 

1.              You agree to continue in your role as Strategic Advisor to the
Chief Executive Officer until December 31, 2015. As a result, your “Transition
Date” (as such term is defined in the Transition Agreement) shall be
December 31, 2015, subject to earlier termination as provided in the Transition
Agreement, and the “Termination Date” (as such term is defined in the Transition
Agreement) shall be no later than December 31, 2015, subject to earlier
termination as provided in the Transition Agreement.

 

2.              You will continue to receive your current base salary until your
Termination Date but You will not be entitled to any STIP (as such term is
defined in the Transition Agreement) payments for FY 2016 and You shall not be
eligible for new or additional equity awards under the 2014 Omnibus Incentive
Plan.  For the avoidance of doubt, your provision of services through the
Termination Date shall be deemed “Employment” for purposes of the Company’s 2006
Incentive Plan and 2014 Omnibus Incentive Plan.

 

3.              This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.

 

4.              All terms and provisions of the Transition Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect.  From and after the Effective Date, all references to the term
“Transition Agreement” in this Amendment or the original Transition Agreement
shall include the terms contained in this Amendment.

 

--------------------------------------------------------------------------------


 

KEURIG GREEN MOUNTAIN, INC.

 

/s/ Frances Rathke

 

 

FRANCES G. RATHKE

 

 

 

By:

/s/ Brian P. Kelley

 

9/26/15

Brian P. Kelley, Chief Executive Officer

 

Date

 

 

 

9/26/15

 

 

Date

 

 

 

--------------------------------------------------------------------------------